                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

 Date: April 24, 2019            Time: 4:09 – 5:38                Judge: MAXINE M. CHESNEY
                                            = 1 hour 29 minutes


 Case No.: 18-cr-00097-MMC- Case Name: UNITED STATES v. Joey Wong Hernandez (in custody)
 1

Attorney for Plaintiff: Sailaja Paidipaty
Attorney for Defendant: Jodi Linker

  Deputy Clerk: Tracy Geiger                          Court Reporter: Ana Dub
  Interpreter: N/A                                    Probation Officer: Karen Mar


                                            PROCEEDINGS



Sentencing – held.

Government’s Motion to Seal Document (Docket No. 35) – Granted in part / Denied in part
                                                       (Court to issue order)

Sentence imposed: 180 months in custody as to Counts 3 and 7, to be served concurrently; Ten
years supervised release, as to Counts 3 and 7, to be served concurrently; Restitution - $750;
Special Assessment - $200; See judgment for all additional conditions.

Government’s motion to dismiss Counts 1,2,4,5, and 6 of Indictment – Granted.
